Citation Nr: 1030723	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for right 
retro patellar pain syndrome, status post right knee surgery. 

3.  Entitlement to an initial compensable rating for a 
postoperative scar of the right knee. 

4.  Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence following surgery 
beyond March 30, 2009. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and August 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In November 2004, the Veteran testified at a hearing before a 
Veterans Law Judge at the RO.  A transcript of the hearing is of 
record.  In June 2009, the Board notified the Veteran that the 
Veterans Law Judge who conducted his hearing was no longer at the 
Board and gave the Veteran the opportunity to request a new 
hearing.  This letter was returned to the Board as undeliverable, 
but a copy was also sent to the Veteran's representative.  No 
response to this letter has been received and neither the Veteran 
nor his representative has requested another hearing be 
scheduled.  Therefore, the Board will proceed with a decision in 
this case.

In a February 2005 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for a psychiatric disorder other than PTSD.  
The claim was remanded and returned to the Board in August 2006 
when it was denied.  The Veteran appealed the denial of his claim 
to the Court of Appeals for Veterans Claims (Court).  In February 
2009, the Court issued a decision vacating the portion of the 
Board's August 2006 decision that denied service connection for a 
psychiatric disability other than PTSD.  The claim returned to 
the Board, and in October 2009 it was remanded for additional 
development.  The claim is again before the Board for further 
appellate action.  

The issue of entitlement to an increased rating for a right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested until 
years after the Veteran's discharge from service, is not the 
result of a disease or injury in service, and is not 
etiologically related to a service-connected disease or injury.

2.  Postoperative scar of the right knee measures 5 centimeters 
(cm) by .2 cm, is superficial, and is not unstable or painful. 

3.  The Veteran underwent a right knee arthroscopy with abrasion 
chrondroplasty of the patella and arthroscopic lateral release on 
February 25, 2009. 

4.  In an August 2009 rating decision, a temporary total 
disability evaluation was assigned from February 25, 2009 to 
March 30, 2009, based on a need for convalescence following right 
knee surgery.

5.  For the period after March 30, 2009, the Veteran's right knee 
post-operative residuals have not manifested incompletely healed 
surgical wounds, required home confinement or nonweight-bearing, 
and have not most nearly approximated immobilization by cast.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated during active duty service, and is not proximately due 
to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2009).  

2.  The criteria for an initial compensable rating for a 
postoperative scar of the right knee have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.

3.  The criteria for an extension of a temporary total disability 
rating based on the need for convalescence following surgery 
beyond March 30, 2009 have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Psychiatric Disorder

The Veteran contends that service connection is warranted for an 
acquired psychiatric disorder other than PTSD, as it was incurred 
during active duty service. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service records show that the Veteran was psychiatrically normal 
upon enlistment examination in October 1988.  In August 1990, he 
entered counseling for alcohol dependence, and completed his 
course of rehabilitation in November 1990.  He served four months 
in Saudi Arabia, from January 1991 to May 1991, and then returned 
to Germany for the rest of his active service.  Personnel records 
document numerous disciplinary problems, beginning in May 1992 
with a period of AWOL, and culminating in a June 1992 reduction 
in rank and July 1992 bar to reenlistment.  In connection with an 
August 1992 separation examination, the Veteran was provided a 
mental status evaluation that found no evidence of a mental 
disease or defect of psychiatric significance although diagnoses 
of interpersonal and occupational problems were rendered.  The 
Veteran was psychiatrically normal during the August 1992 
separation examination, and he did not report a history of 
psychiatric problems or symptoms, including depression, on the 
August 1992 report of medical history.

Initially, the Board notes that the Veteran has been diagnosed 
with a personality disorder on several occasions.  While the 
August 2005 VA examiner found that the Veteran's 
characterological disorder predated service, the Veteran was 
found psychiatrically normal during the October 1988 enlistment 
examination.  Congenital or developmental 'defects' such as 
personality disorder automatically rebut the presumption of 
soundness and are therefore considered to have preexisted 
service. 38 C.F.R. §§ 3.303(c), 4.9.  Personality disorders are 
also not considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute disabilities 
for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
However, service connection can be granted for personality 
disorders in certain limited circumstances, when there is 
evidence of additional disability resulting from a mental 
disorder that is superimposed upon the personality disorder.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 55 
Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993).

In this case, the evidence does not establish that the Veteran's 
personality disorder was aggravated by a superimposed mental 
disorder.  The August 2005 VA examiner found that the Veteran 
experienced a breakdown during service of his personality 
disorder that led to an inability to maintain control, but the 
examiner also concluded that the Veteran's other mental disorder, 
i.e. major depressive disorder, did not manifest until after the 
Veteran's separation from active duty service.  Thus, the 
worsening of the Veteran's personality disorder during service 
was not due to a superimposed mental disorder.  There is also no 
evidence indicating that the Veteran's personality disorder has 
been aggravated since service by his other diagnosed psychiatric 
conditions.  Therefore, service connection for the Veteran's 
personality disorder is not warranted.  

Turning to the Veteran's other diagnosed psychiatric conditions, 
the post-service medical records includes diagnoses of major 
depression, a dysthymic disorder, and general anxiety and 
affective disorders.  In addition, the Veteran has reported the 
onset of psychiatric symptoms during service.  The service 
records do contain some indication of a psychiatric condition, as 
the Veteran underwent treatment for alcohol dependence, was 
reprimanded on several occasions for disciplinary problems, and 
was diagnosed with an interpersonal and occupational problem 
during an August 1992 mental status evaluation.  The Board 
therefore finds that two of the three elements necessary for 
service connection-current disability and an in-service injury-
are demonstrated.

With respect to the third element of service connection, a nexus 
between the current disability and in-service injury, the Veteran 
has reported a continuity of symptoms.  The history he has 
provided is that he began to experience depressive symptoms 
following his return from Saudi Arabia that have continued to the 
present day.  Despite the Veteran's contentions, the medical 
evidence of record does not document any post-service findings 
related to a psychiatric condition until September 1994, when the 
Veteran underwent treatment for alcohol and cocaine dependence 
and was diagnosed with an antisocial personality.  Additionally, 
the Veteran was not diagnosed with a psychiatric disability 
capable of service connection until 2001, when major depressive 
disorder was diagnosed by a private health care provider.  Thus, 
there is no record of psychiatric symptomatology for several 
years after the Veteran's discharge from active duty.  The lack 
of any clinical evidence for years after service weighs against a 
finding that the Veteran's disability was present in the years 
before his current complaints.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Additionally, the Board finds that the history reported by the 
Veteran is not credible.  During VA psychological testing in June 
2002 and August 2005, the Veteran was found to over-report 
symptoms and exaggerate the severity of his psychiatric 
manifestations.  The Veteran's reports regarding the onset of his 
disability have also been inconsistent.  Recent statements from 
the Veteran contend that he first experienced emotional problems 
during active duty service that culminated in a breakdown and his 
going AWOL in 1992.  However, he denied having any symptoms of a 
psychiatric disability on his August 1992 separation medical 
history form, and did not report experiencing any depression or 
other symptoms during VA examinations conducted in January 1993 
and September 1994.  In contrast, in connection with his claim 
for compensation, he has alleged that he experienced psychiatric 
symptoms continuously since service to the present day and that 
he lied during an in-service mental status evaluation when asked 
about emotional problems.  The Board finds that these markedly 
conflicting statements render the Veteran's contentions not 
credible and of no probative value.

The record also weighs against a finding of a link between the 
Veteran's current psychiatric disabilities and his active duty 
service.  The Veteran has been diagnosed and treated for major 
depression, dysthymic disorder, and general anxiety and affective 
disorders since 2001, but the August 2005 VA examiner concluded 
that these disabilities had their onset after active service and 
were not as least as likely as not due to military experiences.  
The June 2002 VA examiner also found that the Veteran's 
depression was related to his legal, vocational, and financial 
problems, rather than any incident of military service.  The 
evidence is therefore against a nexus between the Veteran's 
claimed psychiatric disabilities and active duty service.  As the 
preponderance of the evidence is against the Veteran's claim, it 
is denied.  38 U.S.C.A. § 5107(b) (West 2002).




Increased Rating Scar

Service connection for a postoperative scar of the right knee was 
granted in the August 2009 rating decision on appeal.  A 
noncompensable initial evaluation was assigned, effective 
February 25, 2009.  The Veteran contends that a compensable 
rating is warranted.  

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

The Veteran's current noncompensable rating was assigned under 
Diagnostic Code 7802, pertaining to burn scars not of the head, 
face, or neck that are superficial and nonlinear.  Under this 
diagnostic code, an increased 10 percent rating is warranted for 
a scar that encompasses an area of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  The 
Veteran's right knee scar was measured by the March 2009 VA 
examiner as 5 cm by .2 cm.  A higher rating is therefore clearly 
not warranted under Diagnostic Code 7802.  

A 10 percent rating is also warranted for one or two scars that 
are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A note following the diagnostic code provides that an 
unstable scar is one where there is frequent loss of covering of 
skin over the scar.  Id.  In this case, there is no evidence the 
Veteran's right knee scar is painful or unstable.  Upon VA 
examination in March 2009, the scar did not manifest tenderness, 
instability, tissue loss, ulceration, or any abnormal texture.  A 
compensable rating is therefore not warranted under Diagnostic 
Code 7804.

Diagnostic Code 7805 provides that a scar may also be evaluated 
under Diagnostic Codes 7800 and 7801.  As the Veteran's scar does 
not involve the head, face, or neck, rating the disability under 
Diagnostic Code 7800 is not appropriate.  In addition, the right 
knee scar is clearly not deep as there is no evidence of 
underlying soft tissue loss, and it does not encompass an area of 
at least 6 square inches (39 sq. cm.) but less than 12 square 
inches (77 sq. cm.) and a compensable evaluation is also not 
warranted under Diagnostic Code 7801.

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  The 
evidence does not establish that the Veteran's right knee scar 
has resulted in limitation of motion or any other disabling 
effect not considered by Diagnostic Codes 7800-05.  In addition, 
the Board has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this period because the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.
 
In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's scar.  The disability is manifested by symptoms such as 
a superficial, not painful, small scar on the right knee.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.  

Similarly, the Veteran does not allege, and the record does not 
show, that the service-connected right knee scar has resulted in 
any occupational impairment.  Hence, remanding for adjudication 
of a claim for entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU) is not required.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009) (a request for TDIU, whether expressly raised by 
a veteran or reasonably raised by the record, is not a separate 
claim for benefits, but is rather part of the adjudication of a 
claim for increased compensation).


Extension of Temporary Total Rating

Service connection for right retro patellar pain syndrome was 
granted in a February 1995 rating decision, effective September 
5, 1992.  On February 25, 2009, the Veteran underwent a right 
knee arthroscopy with abrasion chrondroplasty of the patella and 
arthroscopic lateral release.   A temporary total rating 
disability evaluation was granted in the August 2009 rating 
decision on appeal effective from February 25, 2009 to March 30, 
2009 under 38 C.F.R. § 4.30 based on the need for convalescence 
following surgery.

Under 38 C.F.R. § 4.30(a), a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first day 
of the month following such hospital discharge, if the hospital 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; (2) 
surgery with respect to postoperative residuals such as 
incompletely healed surgical wounds, stumps and recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint or 
more. 

The Veteran was granted a one month period for convalescence 
under 38 C.F.R. § 4.30(a) in the August 2009 rating decision.  
While 38 C.F.R. § 4.30(a) provides that a temporary total rating 
may be assigned for up to three months after surgery, the 
evidence in this case does not support a finding that the 
Veteran's right knee disability most nearly approximated the 
criteria associated with a temporary total rating after March 30, 
2009.  

For the period after March 30, 2009, the Veteran's post-operative 
residuals were not analogous to immobilization by cast and did 
not require confinement to the house.  While weight-bearing of 
the right knee was initially prohibited following the February 
2009 surgery, his private physician only recommended a period of 
nonweight-bearing of three weeks during a March 4, 2009 
examination.  In addition, during a March 31, 2009 VA 
examination, the Veteran was able to perform limited weight-
bearing.  Range of motion was limited and the Veteran was not to 
bend his knee, but the March 2009 examination report clearly 
indicates that the Veteran's knee was stable and capable of some 
weight-bearing and useful motion.  There is also no indication 
that the Veteran manifested any incompletely healed surgical 
wounds; the March 2009 contract examiner noted the presence of a 
right knee scar with no tenderness or tissue loss.  

The evidence therefore establishes that the Veteran's February 
2009 surgery did not most nearly approximate the criteria 
associated with a temporary total evaluation under 38 C.F.R. 
§ 4.30(a) for the period after March 30, 2009.  The claim for an 
extension of the temporary total rating must therefore be denied. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2009 and January 
2010 letters, including notice regarding the disability-rating 
and effective-date elements of the claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's claim for service connection, VCAA 
notice should be given before an initial AOJ decision is issued 
on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claim, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the June 2010 SSOC. Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
records from the Social Security Administration (SSA), and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations in response to his claims.

Although the Board has determined that a remand is necessary to 
provide an additional VA examination to determine the current 
severity of the Veteran's right knee disability for purposes of 
assigning a disability evaluation, the March 2009 VA examination 
is adequate for rating the Veteran's right knee scar and 
determining whether an extension is warranted for a temporary 
total disability rating.  The March 2009 examination included a 
discussion of the manifestations of the Veteran's right knee 
scar, and noted that the Veteran was capable of some weight-
bearing of the knee.  Additionally, it was clear that the Veteran 
had some useful motion of his right knee, was not confined to the 
home, and did not meet the other criteria for a total disability 
rating based on convalescence.  Therefore, the March 2009 VA 
examination is adequate for rating purposes with regard to the 
claims for an increased rating for the right knee scar and an 
extension of a temporary total rating.  

The Board has also determined that the remand orders of the 
February 2005 and October 2009 Board remands have been fulfilled.  
Only substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In 
accordance with the October 2009 Board remand, the Veteran's 
complete personnel records were associated with the record, and 
VCAA notice with respect to the claim for service connection was 
provided in January 2010.  Additionally, following the Board's 
February 2005 remand, records of private treatment reported by 
the Veteran were added to the claims file, and a VA psychiatric 
examination addressing psychiatric disorders other than PTSD was 
performed in August 2005.  VA has therefore complied with the 
February 2005 and October 2009 Board remands.  
	
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.
Entitlement to an initial compensable rating for a postoperative 
scar of the right knee is denied. 

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence following surgery 
beyond March 30, 2009 is denied. 


REMAND

The Veteran contends that an increased rating is warranted for 
his right retro patellar pain syndrome.  In February 2009, he 
underwent a right knee arthroscopy with abrasion chondroplasty 
and arthroscopic lateral release.  A VA examination was provided 
in March 2009 to determine the severity of the Veteran's right 
knee disability, but this examination was provided only four 
weeks after the Veteran's surgery.  The record contains no 
evidence addressing the severity of the Veteran's right knee 
condition following March 2009 and does not fully indicate his 
post-surgical symptoms or functional impairment.  Therefore, an 
additional VA examination is necessary to determine the current 
severity of the Veteran's service-connected right knee 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right retro patellar pain syndrome, status 
post right knee surgery.  The claims folders 
should be made available to and reviewed by 
the examiner, and the examiner should note 
such review in the report.

a)  All indicated tests and studies should 
be performed, including range of motion 
studies in degrees.  

b)  The examiner should determine whether 
the right knee disability is manifested by 
weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves. These 
determinations should be expressed in terms 
of the additional range-of-motion loss due 
to any weakened movement, excess 
fatigability, pain, flare-ups or 
incoordination, expressed in degrees, if 
possible.

c)  The examiner should provide an opinion 
concerning the degree of severity (whether 
mild, moderate, or severe) of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

2.  If the benefits sought on appeal are not 
fully granted, a supplemental statement of 
the case should be issued, before the case 
is returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


